UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6767


DR. KEVIN W. CHURCH, SR.,

                      Plaintiff – Appellant,

          v.

ROGER KENNEDY, Captain; CATHY ALDRIDGE, LPN/RN; KAREN
SAMPLE, Sergeant, Inmate Accounts Clerk and Accounts
Receivable,

                      Defendants – Appellees,

          and

EASTERN SHORE REGIONAL JAIL, Owner/Operator; EASTERN SHORE
REGIONAL JAIL BOARD OF DIRECTORS, Governing Board; VIRGINIA
BEACH SHERIFF'S OFFICE, Owner/Operators,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00653-LMB-JFA)


Submitted:   November 17, 2016            Decided:     November 22, 2016


Before GREGORY,   Chief   Judge,    and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Kevin W. Church, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kevin W. Church, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                    We

have     reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Church v. Kennedy, No. 1:15-cv-00653-LMB-JFA (E.D. Va.

May 20, 2016).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       3